Citation Nr: 0527886	
Decision Date: 10/14/05    Archive Date: 10/25/05

DOCKET NO.  99-04 260	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for a heart and vascular 
disability, to include as secondary to inactive pulmonary 
tuberculosis (TB).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Vavrina, Counsel


INTRODUCTION

The veteran served on active duty from November 1942 to 
August 1946.

Initially, this matter came before the Board of Veterans' 
Appeals (Board) on appeal from a March 1997 rating decision 
issued by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Nashville, Tennessee.

In April 1999, the veteran testified at an RO hearing; a copy 
of the hearing transcript is associated with the record.  In 
a March 2001 decision, the Board determined that the veteran 
had withdrawn an earlier request for a hearing before a 
Veterans Law Judge at the RO (Travel Board hearing).  See 
38 C.F.R. § 20.704(e) (2004).  In that decision, the Board 
remanded the above issue to the RO for additional 
development.

In November 2002, the Board ordered that development be 
undertaken by the Board's Evidence Development Unit (EDU) 
under 38 C.F.R. § 19.9(a)(2) (2002).  Later, in August 2002 
and September 2004, the Board remanded the above issue to the 
RO for additional development.  The case is now before the 
Board for further appellate consideration.


FINDINGS OF FACT

1.  The VA has fulfilled, to the extent possible, its notice 
and duty to assist the appellant by obtaining all relevant 
evidence necessary for the equitable disposition of the issue 
addressed in this decision.

2.  There is no competent medical evidence linking the 
veteran's heart or vascular disabilities to service or to his 
service-connected TB, nor were they manifested within one 
year of service discharge.




CONCLUSION OF LAW

The veteran's heart and vascular disorders were neither 
incurred, or aggravated, in service, nor may they be presumed 
to have been incurred in service, or to be proximately due to 
a service-connected disability.  38 U.S.C.A. §§ 1110, 5103A, 
5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.303, 3.307, 
3.309, 3.310, 3.655 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (now 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002 & Supp. 2005)) was enacted and became 
effective.  This law describes VA's duty to notify and assist 
claimants in substantiating a claim for VA benefits.  VA also 
revised the regulations effective November 9, 2000.  See 66 
Fed. Reg. at 45,620-32 (Aug. 29, 2001); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2005); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see 
also Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

After examining the record, the Board is satisfied that all 
relevant facts have been properly developed, to the extent 
possible, and no further notice or assistance to the veteran 
is required to comply with the VCAA with regard to his claim.  
The veteran was afforded the opportunity to provide lay or 
medical evidence, which might support his claim.  In April 
1999, the veteran testified at an RO hearing.  In compliance 
with the Board's May 2001 and September 2004 remands, in an 
October 2004 letter, VA informed the appellant of the 
provisions of the VCAA and the information that the appellant 
needed to provide in support of his claim.  In a February 
2004 letter, the RO also asked the appellant to furnish the 
names and addresses of health care providers who had treated 
him and to sign authorizations for release of such 
information.  In the October 2004 letter, VA also requested 
the veteran to identify, or supply, records in support of his 
claim.  In response to the February 2004 letter, the 
appellant supplied recent private medical records showing 
treatment for his claimed disorders in October 2003; 
otherwise he did not respond to that letter.  The appellant 
did not respond to the October 2004 letter.  The duty to 
assist is not a one-way street, and the appellant has not 
fulfilled his duty to cooperate in this matter.  Wood v. 
Derwinski, 1 Vet. App. 190 (1991).  Service, private, and VA 
treatment records, VA examination reports, hearing testimony, 
and various physician and lay statements have been associated 
with the claims file.  

The September 2004 Board remand informed the veteran that 
failure to cooperate by reporting for examination might 
result in the denial of his claim.  In a March 2005 letter, 
VA informed the veteran that he would be scheduled for 
another examination and that, if he failed to report without 
good cause, the appeal would be based on the evidence of 
record.  The veteran did not report for the scheduled 
examination.  Under these circumstances, the Board finds that 
the VCAA does not mandate another examination for the issue 
discussed in this decision, particularly in light of the fact 
that the veteran failed to report for examination scheduled 
in 2005 in order to assess the etiology of the claimed 
disorders.  Evidence and information received at this 
examination was expected to provide assistance to the 
veteran's case.  In order for VA to process claims, 
individuals applying for benefits have a responsibility to 
cooperate with the agency in the gathering of the evidence 
necessary to establish allowance of benefits.  See Olson v. 
Principi, 3 Vet. App. 480, 483 (1992).  The claim has been 
readjudicated several times and supplemental statements of 
the case (SSOCs) were issued in September 1999, April 2000, 
January 2002, April 2004, and July 2005.  In the February 
2002 and October 2004 VCAA and various duty to assist 
letters, a rating decision, Board remands, a statement of the 
case, and multiple SSOCs, and their cover letters, VA 
notified the veteran of what information it had received and 
what information he needed to establish entitlement to 
service connection on a direct, presumptive or secondary 
basis.  Given the foregoing, the Board finds that VA has 
substantially complied with the Board's March 2001, August 
2003, and September 2004 remands with regard to the service-
connection issue discussed in this decision.  See Dyment v. 
West, 13 Vet. App. 141, 146-47 (1999) (remand not required 
under Stegall v. West, 11 Vet. App. 268 (1998) where Board's 
remand instructions were substantially complied with).  

In Pelegrini, the United States Court of Appeals for Veterans 
Claims (Court) held, in part, that a VCAA notice, as required 
by 38 U.S.C.A. § 5103(a), must be provided to a claimant 
before the initial unfavorable AOJ decision on a claim for VA 
benefits.  In the present case, the AOJ decision that is the 
basis of the appeal was already decided and appealed prior to 
the enactment of the VCAA and promulgation of the regulations 
implementing the provisions of the VCAA.  The Court 
acknowledged in Pelegrini that where, as here, the section 
5103(a) notice was not mandated at the time of the initial 
AOJ decision, the AOJ did not err in not providing such 
notice.  Rather, the appellant has the right to content 
complying notice and proper subsequent VA process.  
Pelegrini, 18 Vet. App. at 120.  The VA satisfied its duty to 
notify by means of the October 2004 VCAA letter and other 
duty to assist letters from VA to the appellant, an SOC, 
Board remands, and SSOCs, that were issued prior to the 
recertification of the appeal to the Board.  Those letters 
and documents informed the appellant of what evidence was 
required to substantiate his service-connection claim (that 
is, information showing that his claimed disability(ies) was 
due to service or to a service-connected disability), what 
evidence VA had obtained, and of his and VA's respective 
duties for obtaining evidence.  Those letters also asked the 
appellant to provide medical records and to identify health 
care providers and to sign releases to obtain pertinent 
records.  The VA notified the appellant that it was his 
responsibility to make sure that VA received all requested 
information.  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
Although some of the notice was provided to the appellant 
after the initial adjudication, the appellant has not been 
prejudiced thereby.  The content of the notice provided to 
the appellant fully complied with the requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's 
duty to notify.  Not only has the appellant been provided 
with every opportunity to submit evidence and argument in 
support of his claim and to respond to VA notices, but the 
actions taken by VA have essentially cured the error in the 
timing of notice.  Further, the Board finds that the purpose 
behind the notice requirement has been satisfied because the 
appellant has been afforded a meaningful opportunity to 
participate effectively in the processing of his claim.  
Mayfield, 19 Vet. App. at 123-29 (2005).  For these reasons, 
it is not prejudicial to the appellant for the Board to 
proceed to finally decide this appeal.  See Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Sutton v. Brown, 9 Vet. 
App. 553 (1996); Bernard v. Brown, 4 Vet. App. 384 (1993); 
see also 38 C.F.R. § 20.1102 (2004) (harmless error).  

Analysis

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military, naval, or air service.  See 38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. §§ 3.1(k), 3.303(a) (2005).  Where a 
veteran who served for ninety days or more during a period of 
war (or during peacetime service after December 31, 1946) 
develops certain chronic diseases, such as arteriosclerosis 
and cardiovascular-renal disease, to a degree of 10 percent 
or more within one year from separation from service, such 
diseases may be presumed to have been incurred in service 
even though there is no evidence of such disease during the 
period of service.  This presumption is rebuttable by 
affirmative evidence to the contrary.  See 38 U.S.C.A. §§ 
1101, 1112, 1113, 1137 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.307, 3.309 (2005).  Service connection may also be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  Further, if a condition noted during 
service is not shown to be chronic, then generally, a showing 
of continuity of symptoms after service is required for 
service connection.  See 38 C.F.R. § 3.303(b).  Additionally, 
service connection may be granted for a disorder found to be 
proximately due to, or the result of, a service-connected 
disability, including on the basis of aggravation.  38 C.F.R. 
§ 3.310 (2005); Allen v. Brown, 7 Vet. App. 439 (1995).  
Generally, when a veteran contends that a service-connected 
disorder has caused a new disability, there must be competent 
medical evidence that the secondary disability was caused or 
chronically worsened by the service-connected disability.  
See Wallin v. West, 11 Vet. App. 509, 512 (1998); Reiber v. 
Brown, 7 Vet. App. 513, 516-17 (1995); Jones v. Brown, 7 Vet. 
App. 134 (1994).

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that a veteran seeking disability 
benefits must establish the existence of a disability and a 
connection between service and the disability.  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  Lay or medical 
evidence, as appropriate, may be used to substantiate service 
incurrence.  Medical evidence is required to prove the 
existence of a current disability and to fulfill the nexus 
requirement.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
see also Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992) 
(in which the Court held that a witness must be competent in 
order for his statements or testimony to be probative as to 
the facts under consideration).

In determining whether evidence submitted by a veteran is 
credible the Board may consider internal consistency, facial 
plausibility, and consistency with other evidence.  Caluza v. 
Brown, 7 Vet. App. 498, 511 (1995).

The appellant's principal argument is that his heart and 
vascular disorders are secondary to his service-connected TB, 
for which he was hospitalized while on active duty during 
World War II.  

On the veteran's September 1942 induction examination, 
clinical findings for his cardiovascular system were normal.  
Service medical records show no complaints of, or treatment 
for, any heart or vascular disorders.  They do show an August 
1946 Report of Board of Medical Officers, recommending that 
the veteran be discharged due to a diagnosis of pulmonary TB, 
reinfection type, both apices, minimal, chronic, arrested, 
and incapacity due to the chronic, recurrent nature of the 
disease.  The veteran had been hospitalized since January 
1946.

At an October 1948 VA examination, the veteran reported no 
medical treatment and hospitalization since his discharge 
from service.  Radiological studies for the heart were 
negative.  There was no evidence of varicose veins and his 
cardiovascular system was noted to be normal without any 
arrhythmia of pulse.  

In an August 1951 rating action, the veteran was awarded 
service connection for chronic pulmonary TB, reinfection 
type, minimal active, and assigned a noncompensable rating 
from August 23, 1948, to October 11, 1948, and a 100 percent 
rating from October 12, 1948.

An August 1951 VA examination report shows that the veteran's 
heart was negative according to chest x-rays.  Following this 
examination, the veteran's pulmonary disability was 
recharacterized as chronic pulmonary TB, minimal, inactive, 
and he was assigned a 50 percent rating from August 23, 1953, 
to August 22, 1957, a 30 percent rating from August 23, 1957, 
to August 22, 1962, and a noncompensable rating thereafter.  

VA treatment records show that the veteran was noted to have 
hypercholesterolemia and hypertension in November 1995.  
During a November 1995 echocardiogram (ECHO), the veteran's 
rhythm was in atrial fibrillation or atrial flutter 
fibrillation but his heart appeared to be grossly normal.  

February 1999 Baptist Hospital records reflect that, on 
admission, the veteran reported at least a three-month 
history of progressive symptoms, although symptoms may have 
been present for longer than this, but had been worse the 
last three months.  His chief complaint was one of marked 
fatigue with exertion and generalized weakness and dizziness 
at times.  The veteran reported that he had been treated by 
the VA and was noted to have an irregular heart rhythm.  He 
stated that he had not been admitted to the hospital for any 
reason since World War II, when he had been hospitalized for 
seven months for TB.  The veteran added that he had been 
monitored for TB since that time and has not had any 
problems.  The doctor could not elicit any history that would 
suggest overt heart failure, such as peripheral edema, 
orthopnea, or proximal nocturnal dyspnea.  The veteran did 
have a family history of coronary disease, his mother having 
had heart problems and one brother having had a bypass.  The 
veteran admitted to high cholesterol, a history of 
hypertension, and a past history of smoking.  On physical 
examination, the veteran appeared somewhat frail but his 
heart and lungs were unremarkable.  Cardiac catheterization 
revealed 95 percent stenosis of the left anterior descending 
and diagonal takeoff.  Left ventricular contractibility was 
intact.  A coronary artery bypass utilizing the left integral 
mammary artery to the left anterior descending coronary 
artery and saphenous vein graft to the first diagonal was 
done.  The final diagnoses in the discharge summary included: 
unstable angina, atrial fibrillation, hypercholesterolemia, 
hypertension, and history of tobacco use.  

At a May 1999 VA heart examination, the veteran reported no 
history of rheumatic fever, myocardial infarction, or 
congestive heart failure but related a history of coronary 
artery bypass graft, in February 1999, performed at the 
Baptist Hospital.  Apparently he had been evaluated for 
numbness in his legs and part of his preoperative evaluation 
involved cardiac catheterization, which revealed multi-vessel 
disease.  The veteran denied any history of chest pain, 
indicating that the cardiac evaluation was done due to his 
peripheral vascular type symptoms.  The veteran stated that, 
after his operation, he had no chest pain but did describe 
proximal nocturnal dyspnea but no orthopnea or syncope.  He 
had had palpitations after his operation, which he was aware 
of mostly while sleeping.  The veteran admitted to shortness 
of breath and difficulty walking, in December 1998, which 
resulted in an emergency room visit.  The examiner indicated 
that it appeared that the veteran probably had postoperative 
arrhythmias as he was subsequently discharged on Warfarin and 
amiodarone therapy, which he had been taking since his 
operation.  His past medical history included hypertension 
for 30 years and a possible hospital cerebral vascular 
accident (CVA) in the left eye, but no history of diabetes 
mellitus.  The veteran was an ex-smoker having stopped 39 
years ago.  There was a family history of heart disease.  An 
electrocardiogram (ECG) showed sinus rhythm and nonspecific 
ST T-wave abnormalities in the inferolateral leads.  At a May 
1999 exercise thallium study, he had an exercise capacity of 
7 METS but the procedure was terminated due to shortness of 
breath.  His heart rate rose from 64 to 127 beats per minute, 
which was beyond his target heart rate.  His systolic blood 
pressure went from 262 to 239.  Diastolic blood pressure was 
from 93 to 91 with exercise.  The impression included: prior 
history of TB of the lung, coronary artery disease status 
post coronary artery bypass graft surgery, likely history of 
postoperative atrial fibrillation currently treated with 
Warfarin and amiodarone therapy, and systolic hypertension.  
The examiner stated that he did not believe that the 
veteran's heart disease, which is coronary atherosclerosis is 
at all related to his pulmonary condition, which was prior 
pulmonary TB.  His coronary disease is likely atherosclerotic 
based on his age and other existing conditions such as 
hypertension.  It was unclear to the examiner the extent of 
the veterans pulmonary disability.  He added that the 
veteran's pulmonary disease did not seem to be exacerbating 
his heart condition as the patient had moderate exercise 
tolerance of 7 METS and there was no evidence of myocardial 
ischemia on a recent thallium study to suggest that the 
pulmonary condition might be worsening his coronary 
atherosclerosis, which hopefully had been reasonably well 
treated by his bypass surgery.

At a contemporaneous VA respiratory examination, the veteran 
admitted that, since his February 1999 bypass surgery, he has 
felt well without chest pain.  He continued to have shortness 
of breath but believed it was related to his previous TB.  He 
denied chest discomfort, nausea, vomiting, or diaphoresis.  
The impression, as amended in July 1999, included history of 
TB; coronary artery disease, status post recent coronary 
artery bypass graft; and dyspnea on exertion of uncertain 
etiology with no severe abnormalities on pulmonary function 
testing, ECHO, or exercise thallium.  The examiner opined 
that it is not likely that the veteran's coronary artery 
disease is secondary to his pulmonary condition, adding that 
the veteran's pulmonary disease does not likely aggravate his 
heart disease.  He concluded that it is at least as likely as 
not that the veteran's chronic dyspnea on exertion is related 
to his previous pulmonary disease.  

At an April 1999 RO hearing, the veteran testified that his 
family doctor, Dr. F. B., indicated that there was a 
possibility that his heart problems could be related to his 
TB; however, Dr. C., a cardiologist, told the veteran that he 
did not know but said that the veteran could not prove that 
there is not connection.  He admitted that no VA doctor had 
given him an opinion either way.

An October 2003 Crockett Hospital report reflects that the 
veteran was admitted to the hospital with a diagnosis of rule 
out myocardial infarction.  A magnetic resonance imaging 
(MRI) showed a lacunar infarction in the anterior right 
thalamus and a computed tomography (CT) scan of the head 
showed mild atrophy age appropriate with no evidence of 
hemorrhage.  While in the hospital the veteran had neuro 
checks done, which remained stable.  A physical therapy 
assessment reflected that the strength in both legs was 
equal.  The final diagnoses were CVA and lacunar infarction 
in the anterior right thalamus.  

While the reports of the veteran's May 1999 VA heart and 
respiratory examinations contain opinions regarding the 
etiology of his heart and vascular disorders, neither 
examiner had an opportunity to review the claims file.  In 
compliance with the September 2004 Board remand, the RO 
scheduled the veteran for another examination in 2005, in 
order to assess the etiology of the veteran's disorders.  
Evidence and information received at this examination was 
expected to provide assistance to the veteran's case; 
however, the veteran failed to report for examination.  When 
the veteran fails to report for an examination in conjunction 
with an original claim, the claim shall be rated based on the 
evidence of record.  38 C.F.R. § 3.655 (2005).  A review of 
the above reveals that the evidence currently of record does 
not support a conclusion that the veteran's heart and 
vascular disorders originated in service, were manifested 
within one year of service discharge, or are secondary to his 
service-connected TB.  There is no history of complaints of, 
or treatment for, the claimed disorders in service and none 
was found on VA examination in October 1948, more than three 
years after service discharge.  Moreover, both private and VA 
medical records show that the veteran's hypertension was 
diagnosed in the late 1969's according to history given by 
the veteran.  In light of the May 1999 VA examiners' opinions 
following thorough physical examinations of the veteran and 
extensive testing, there is no competent medical evidence 
linking the veteran's claimed disorders to service or to his 
service-connected TB.  The Court has held that, although VA 
is required by statute and case law to assist veterans in the 
development of claims, the veteran must do more than 
passively wait for assistance.  See Wood, 1 Vet. App. at 193.  
The veteran was provided an opportunity to submit additional 
evidence by appearing for an examination, he did not do so.  

During his testimony, the veteran indicated that his family 
doctor had told him that there was a possibility that his 
heart and vascular disorders could be related to his TB and 
his cardiologist said he could not prove otherwise.  Medical 
possibilities and unsupported medical opinions carry 
negligible probative weight.  See Tirpak v. Derwinski, 2 Vet. 
App. 609, 611 (1992).  An opinion regarding the etiology of 
the underlying condition is no better than the facts alleged 
by the veteran and, when unenhanced by any additional medical 
comment, does not constitute competent medical evidence.  See 
LeShore v. Brown, 8 Vet. App. 406, 409 (1995); Swann v. 
Brown, 5 Vet. App. 229, 233 (1994).  Thus, the Board 
concludes that a preponderance of the evidence is against the 
appellant's claim of entitlement to service connection, there 
being no probative showing of the presence of a heart or 
vascular disorder until the late 1960s and the late 1990s, 
many years following the appellant's separation from service.

The Board acknowledges that the record contains several lay 
statements dated in March and May 1947, but these statements 
address the question of whether the veteran's TB was related 
to service and are not pertinent to the issue on appeal.  The 
only remaining evidence in support of the veteran's claim is 
his testimony and statements and those of his representative, 
which are insufficient to establish service connection.  
They, as laypersons, with no apparent medical expertise or 
training, are not competent to comment on the presence, or 
etiology, of a medical disorder. Rather, medical evidence is 
needed to that effect.  See Lathan v. Brown, 7 Vet. App. 359, 
365 (1995); Espiritu, 2 Vet. App. at 494-95.  Thus, their 
statements do not establish the required evidence needed, and 
the service-connection claim must be denied. 

Under the circumstances here, the Board finds that the 
preponderance of the evidence is against the appellant's 
claim for service connection, and the benefit of the doubt 
rule is inapplicable.  38 U.S.C.A. § 5107 (West 2002); 38 
C.F.R. § 3.102 (2005); see Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  Therefore, the claim must be denied.


ORDER

Service connection for a heart and vascular disability, to 
include as secondary to inactive pulmonary tuberculosis, is 
denied.



	                        
____________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


